


110 HR 1962 IH: Municipal Illegal Immigration Relief

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1962
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mrs. McCarthy of New
			 York (for herself and Mr. Bishop of New
			 York) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security to award
		  competitive grants to units of local government for innovative programs that
		  address expenses incurred in responding to the needs of undocumented
		  immigrants.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Illegal Immigration Relief
			 Act of 2007.
		2.Grants for local
			 programs relating to undocumented immigrants
			(a)Grants
			 authorizedThe Secretary is authorized to award competitive
			 grants to units of local government for innovative programs that address the
			 increased expenses incurred in responding to the needs of undocumented
			 immigrants.
			(b)Maximum
			 amountThe Secretary may not award a grant under this section to
			 a unit of local government in an amount which exceeds $5,000,000.
			(c)Use of grant
			 fundsGrants awarded under this section may be used for
			 activities relating to the undocumented immigrant population residing in the
			 locality, including—
				(1)law enforcement
			 activities;
				(2)uncompensated
			 health care;
				(3)inmate
			 transportation; and
				(4)reduction in jail
			 overcrowding.
				(d)ApplicationEach
			 unit of local government desiring a grant under this section shall submit an
			 application to the Secretary, at such time, in such manner, and accompanied by
			 such information as the Secretary may reasonably require.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $100,000,000 for each of the fiscal years 2008 through 2012 to carry out this
			 section.
			
